DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 9-11 allowed.
3.	The closest relevant art is Kaifu (2014/0331761 A1) wherein Kaifu teaches an intake device (paragraph 0011) comprising: an air filter or an air cleaner (see paragraph 0011) that filters intake air for an internal combustion engine; an air cleaner implying a filter casing housing the air filter (paragraph 0011) and including an intake passage (2) to allow the intake air to pass from upstream to downstream of the air cleaner, the air cleaner having a passage wall portion (2 in Fig. 2) wherein the passage wall portion (2) being electrically conductive and exposed to the intake passage; and an air physical quantity sensor (6, paragraph 0013) having a sensor element (4) located downstream of the air cleaner to detect a specific physical quantity related to the intake air e.g. air flow sensor (paragraph 0013), and a grounding structure (8b, paragraphs 0020 and 0022) electrically connected to the passage wall portion (2) for grounding the sensor element (4) (see details of Fig. 2, paragraph 0013).  Kaifu teaches the air physical quantity sensor (6) having a sensor body housing the sensor element (4) and the grounding structure (8b), and the sensor body is fixed to the passage wall portion (2).  Kaifu teaches the sensor body (4) including a bypass passage (13) located downstream of the air cleaner wherein the filter sensor (4) comprises a bypass (13) connecting the air flow intake (2) to the air flow exit (see paragraph 0014).  Kaifu shows in Figure 2 that the air cleaner includes a downstream wall as the passage wall portion (2), and an upstream wall (10 in Fig. 2) that is electrically conductive and exposed to the intake passage at a location upstream of the air cleaner, and the downstream wall (2) and the upstream wall (10) are electrically connected to each other (see Figure 2).
4.	Claims 1-6 and 9-11 of this instant patent application differ from the disclosure of Kaifu in that the sensor element is connected to the grounding structure through a circuit board, and the grounding structure grounds the passage wall portion and the sensor element at a same electric potential; and the grounding structure includes a conductive plate in direct contact with the passage wall portion and the circuit board.
As shown in Applicant’s intake device (1), the grounding structure (36) for grounding the sensor element (32) of the air physical quantity sensor (30) is electrically conductive with the conductive downstream passage wall portion (220). In this conductive connection state, the negative charge charged on each of the downstream passage wall portion (220) and the air physical quantity sensor (30) can be quickly released to the grounding structure (36).  Accordingly, it is difficult for the foreign matter charged with the positive charge to electrodeposit on the surface of the downstream passage wall portion (220) and the surface of the air physical quantity sensor (30) downstream of the air filter (10).  Therefore, the resistance of intake air (pressure loss of intake air) can be reduced, which is increased by the separation of the positively- charged intake air or foreign matter from the surfaces of the downstream passage wall portion (220) and the air physical quantity sensor (30).  Therefore, it is possible to improve the intake efficiency.  Further, contamination of the air physical quantity sensor (30) itself due to electrodeposition of foreign matter can be reduced, so that deterioration of the sensor (30) can be suppressed (Applicant’s specification on page 9, line 23 through page 10, line 28).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 22, 2022